DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Mika Hori on January 25, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A semiconductor integrated circuit device, comprising:
a semiconductor substrate;
a plurality of driving circuits;

a first semiconductor region of a first conductivity type, selectively provided in a surface layer of the semiconductor substrate,
a second semiconductor region of a second conductivity type, selectively provided in the first semiconductor region,
a first electrode electrically connected to the first semiconductor region, and
a second electrode electrically connected to the second semiconductor region; and
a low-potential-side region provided in a first area other than a second area in which the plurality of high-potential-side regions are disposed, the low-potential-side region including
a third semiconductor region of the second conductivity type, provided in an area of the surface layer of the semiconductor substrate other than the first semiconductor region,
an interphase region that is an entire area between any two high-potential-side regions that are adjacent to each other, including between the first and second high-potential-side regions, the interphase region including a portion of the third semiconductor region and being free of the first semiconductor region, and
not overlapping the interphase region in a plan view, the third electrode directly contacting the third semiconductor region, wherein 
each of the plurality of high-potential-side regions includes a different one of the plurality of driving circuits.

Claim 2 (Currently Amended).
The semiconductor integrated circuit device according to claim 1, further comprising
a fourth semiconductor region of the second conductivity type, selectively provided in the first semiconductor region in the first high-potential-side region to penetrate the first semiconductor region in a depth direction, and
a fifth semiconductor region of the first conductivity type, provided in the first semiconductor region of the first high-potential-side region, having an impurity concentration greater than an impurity concentration of the first semiconductor region, and contacting the first electrode, the fourth semiconductor region being arranged between the interphase region and the fifth semiconductor region.

Claim 5 (Currently Amended).
The semiconductor integrated circuit device according to claim 4, wherein
the circuit unit includes
a first circuit unit having at least one circuit arranged in the first semiconductor region in the first high-potential- side region, and



Claim 8 (Cancelled).

Claim 10 (Currently Amended).
A semiconductor integrated circuit device, comprising:
a semiconductor substrate; a plurality of high-potential-side regions including a first high-potential-side region and a second high-potential-side region that are adjacent to each other, each high-potential-side region including
a first semiconductor region of a first conductivity type, selectively provided in a surface layer of the semiconductor substrate,
a second semiconductor region of a second conductivity type, selectively provided in the first semiconductor region,
a first electrode electrically connected to the first semiconductor region, and
a second electrode electrically connected to the second semiconductor region; and
a low-potential-side region provided in a first area other than a second area in which the plurality of high-potential-side regions are disposed, the low-potential-side region including

an interphase region that is an entire area between any two high-potential-side regions that are adjacent to each other, including between the first and second high-potential-side regions, the interphase region including a portion of the third semiconductor region and being free of the first semiconductor region, and
a third electrode not overlapping the interphase region in a plan view, the third electrode directly contacting the third semiconductor region.

Claim 12 (Currently Amended).
A semiconductor integrated circuit device, comprising:
a semiconductor substrate;
a plurality of high-potential-side regions including a first high-potential-side region and a second high-potential-side region that are adjacent to each other, each high-potential-side region including
a first semiconductor region of a first conductivity type, selectively provided in a surface layer of the semiconductor substrate,
a second semiconductor region of a second conductivity type, selectively provided in the first semiconductor region,
a first electrode electrically connected to the first semiconductor region, and
electrically connected to the second semiconductor region; and
a low-potential-side region provided in a first area other than a second area in which the plurality of high-potential-side regions are disposed, the low-potential-side region including
a third semiconductor region of the second conductivity type, provided in an area of the surface layer of the semiconductor substrate other than the first semiconductor region,
an interphase region that is an entire area between any two high-potential-side regions that are adjacent to each other, including between the first and second high-potential-side regions, the interphase region including a portion of the third semiconductor region and being free of the first semiconductor region, and
a third electrode not overlapping the interphase region in a plan view, the third electrode directly contacting the third semiconductor region, wherein
the first and second high-potential-side regions directly contact and are aligned with the interphase region disposed therebetween the plan view.

Claim 14 (Currently Amended).
The semiconductor integrated circuit device according to claim 10, wherein the semiconductor integrated circuit device is a device for driving a plurality of switching elements that are different from each other, and the semiconductor integrated circuit 

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1, 10, and 12, in particular, the low-potential-side region including an interphase region that is an entire area between any two high-potential-side regions that are adjacent to each other, the interphase region including a portion of the third semiconductor region and being free of the first semiconductor region, and the low-potential-side region including a third electrode not overlapping the interphase region in a plan view, the third electrode directly contacting the third semiconductor region. Therefore, claims 1, 10, and 12 are allowable. Accordingly, claims 2-7, 9, 11, and 13 are allowable as they depend upon claim 1; claim 14 is allowable as it depends upon claim 10; and claim 15 is allowable as it depends upon claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.